Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwakiri (2012/0219114).
Regarding claim 1, Iwakiri discloses a radiation detector comprising: a flexible substrate ([0052] Thin film 40); a plurality of pixels provided on the substrate (0052], photodiodes 41) and each including a photoelectric conversion element (id.); a scintillator stacked on the substrate ([0053] scintillator 10); and a bending suppression member configured to suppress bending of the substrate ([0050], reinforcing member 49).
	Iwakiri does not explicitly disclose the rigidity of the bending suppression member is set such that a radius of curvature R of bending occurring in the substrate due to the weight of the scintillator is a function of a pixel size X and a critical deformation amount ZL of thepixel through bending of the substrate such that satisfies R≥X2/2ZL.
	However, the stated purpose of the reinforcing member 49 in Iwakiri is to support the thin film portion 40, ([0064]) and to prevent the occurrence of deflection ([0077]).  Because a lack of deflection results in a very high radius of curvature, it would be obvious to have a radius of curvature of the substrate as high as possible when the goal is to avoid deflection.  This would then satisfy the given inequality.  Furthermore, all variables of the system intrinsically have mathematical relationships between them, and may be functions of one another.  To the extent the device in Iwakiri prevents deformation, the claimed relationships hold regardless of the lack of disclosure of those relationships.
	Thus the device of Iwakiri either satisfies the inequality (in the case that it is successful in preventing deflection) as an innate property of the material used in the device thereby rendering the claim anticipated, or in the alternative, it would be obvious to stiffen the reinforcing member of Iwakiri in order to further reinforce the substrate, resulting in a claim that is obvious.
	Regarding claim 2, Iwakiri further discloses the scintillator is stacked on a first surface side of the substrate; and the bending suppression member is stacked on at least one side of a second surface side of the substrate that is on the opposite side to the first surface side, or a side corresponding to a surface et seq.)
	Regarding claim 3, Iwakiri further discloses the bending suppression member is stacked on both the second surface side of the substrate and the side corresponding to the surface of the scintillator on the opposite side to the surface of the scintillator contacting the substrate. (Iwakiri, [0085], support member 11 which may be a plate of aluminum)
	Regarding claim 4, Iwakiri further discloses wherein the bending suppression member has a higher rigidity than the substrate. (Iwakiri, inherent, a plate of aluminum has a higher rigidity than a thin film of a-Si.)(See Iwakiri at [0052])
	Regarding claim 5, Iwakiri further discloses the bending suppression member extends so as to span a wider range than an extension range of the scintillator. (Iwakiri, note that item 49 extends to span a wider range than the columnar portion of the scintillator indicated as 15)
	Regarding claim 6, Iwakiri further discloses the substrate includes a connection region for a flexible wiring connection (Iwakiri, [0054], 45 and 46); and the bending suppression member is provided in a region covering at least a portion of the connection region and also covering the scintillator.(Iwakiri [0080])
	Regarding claim 7, Iwakiri further discloses the bending suppression member has a bending elastic modulus of from 1000 MPa to 3500 MPa. (Comparison of Applicant’s list of permissible materials in the Written Description at [0025]-[0026] with the list of materials in Iwakiri at [0069]-[0070] yields significant overlap, therefore it is highly likely that the materials indicated in Iwakiri have the claimed properties)
	Regarding claim 8, Iwakiri further discloses a ratio of a coefficient of thermal expansion of the bending suppression member against a coefficient of thermal expansion of the scintillator is from 0.5 to 2. (id.)


	Regarding claim 10, Iwakiri lacks explicit teaching of the bending suppression member is configured including at least one out of acrylic, polycarbonate, or polyethylene terephthalate.
	However, the selection of a material based on its suitability for a particular purpose is unlikely to distinguish the claimed invention from the prior art unless the material provides some unexpected result.  As the properties of the claimed materials are generally known, their selection based on their known mechanical properties would be obvious.
	Regarding claim 11, Iwakiri further discloses a reinforcement member that is provided in a region straddling an end portion of the scintillator so as to reinforce a bending suppression effect of the bending suppression member. (Iwakiri, outer perimeter portion of support 11)
	Regarding claim 12, Iwakiri further discloses the reinforcement member has a higher rigidity than the substrate. (Iwakiri, [0085], support member 11 which may be a plate of aluminum)
	Regarding claim 13, Iwakiri further discloses the substrate is configured including a resin film. (Iwakiri, [0055])
	Regarding claims 14 and 15, while Iwakiri does not explicitly disclose the claimed material properties, the substantial overlap between the materials disclosed in Iwakiri and the materials disclosed by Applicant make it likely that the materials of Iwakiri have substantially similar performance.	
	Regarding claim 17, Iwakiri further discloses a radiographic imaging device comprising: the radiation detector of claim 1; a reading circuit configured to perform reading of electrical charge accumulated in the pixels; and a signal processor configured to generate image data based on the electrical charge read from the pixels. (Iwakiri, [0044])

	Regarding claim 19, Iwakiri further discloses a manufacturing method for a radiation detector comprising: forming a plurality of pixels on a flexible substrate such that each pixel includes a photoelectric conversion element; forming a scintillator on the substrate; and arranging a bending suppression member configured to suppress bending of the substrate; the bending suppression member being set with higher rigidity the greater a pixel size.  (Iwakiri, [0049], [0050])
	Iwakiri does not explicitly disclose the bending suppression member having a rigidity that satisfies R≥X2/2ZL wherein X is a pixel size, ZL is a critical deformation amount of the pixel through bending of the substrate, and R is a radius of curvature of bending occurring in the substrate due to the weight of the scintillator.
	However, the stated purpose of the reinforcing member 49 in Iwakiri is to support the thin film portion 40, ([0064]) and to prevent the occurrence of deflection ([0077]).  Because a lack of deflection results in a very high radius of curvature, it would be obvious to have a radius of curvature of the substrate as high as possible when the goal is to avoid deflection.  This would then satisfy the given inequality.
	Thus the device of Iwakiri either satisfies the inequality (in the case that it is successful in preventing deflection) as an innate property of the device thereby rendering the claim anticipated, or in the alternative, it would be obvious to stiffen the reinforcing member of Iwakiri in order to further reinforce the substrate, resulting in a claim that is obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri in view of Wei et al. (6,414,315).
Regarding claim 16, Iwakiri further discloses a buffer layer that is provided between the substrate and the scintillator (Iwakiri, adhesive layer 48).  Iwakiri lacks explicit teaching of the buffer layer has a coefficient of thermal expansion lying between the coefficient of thermal expansion of the substrate and the coefficient of thermal expansion of the scintillator.  
	Wei teaches the use of a buffer layer having a coefficient of thermal expansion lying between the coefficient of thermal expansion of the substrate and the coefficient of thermal expansion of the scintillator.  (Wei, Col. 2, Lines 62 et seq., “The coefficient of thermal expansion of the polymer is preferably between that of the scintillator and the barrier layer.”)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the interposing polymer layer of Wei between the layers of the device of Iwakiri in order to mitigate delamination between those layers caused by temperature change.
	Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Iwakiri ignores, rather than implements, the relationship between the size of the pixel and the critical deformation amount, and the radius of curvature of the supporting member.  In response it is noted that the claimed inequality includes the upper limit for R, indicating a complete lack of bending.  Thus the claim itself includes within it the situation Applicant admits Iwakiri discloses, the high-rigidity non-bending state.  The mathematical relationship is irrelevant except inasmuch as it includes a state disclosed in Iwakiri.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884